MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Oct 15 2015, 9:21 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Dwight Neal                                              Gregory F. Zoeller
Westville, Indiana                                       Indianapolis, Indiana
Appellant pro-se
                                                         Karl M. Scharnberg
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Dwight Neal,                                             October 15, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1411-CR-559
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jerome Frese,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         71D03-1107-FB-101



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 71A05-1411-CR-559 | October 15, 2015         Page 1 of 5
[1]   Dwight Neal, pro se, appeals the denial of his motion to correct erroneous

      sentence. Neal lists six issues for review but then provides no authority, no

      citations to the record, and no cogent reasoning. Accordingly, we find the

      issues presented in his appellate brief waived.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Following Neal’s guilty plea to class B felony burglary, the trial court sentenced

      him, on February 22, 2012, to eighteen years. The court ordered six of those

      years executed and twelve suspended. With respect to probation, the court

      directed that the first six years (following the executed term) be served in prison

      as a condition of probation. In its order, the court urged Neal to enroll in the

      CLIFF program while in prison and then indicated:

              Court is expressly anticipating that if the Defendant has
              completed the six year executed sentence and is in the CLIFF
              program or eligible for the CLIFF program, then it is the Court’s
              intention to have him remain in the Department of Correction
              until he can finish the CLIFF program.


              If the Defendant has already finished CLIFF and completed the
              six year executed sentence, while the Court is ordering the
              Defendant remain in the Department of Correction as a
              condition of probation, it would be the Court’s express intention
              to ask DuComb to reconsider the Defendant at that time for a
              transfer of placement as a condition of probation from DOC to
              work release or whatever program DuComb deems appropriate.



      Court of Appeals of Indiana | Memorandum Decision 71A05-1411-CR-559 | October 15, 2015   Page 2 of 5
      Sentencing Order (appended to Appellant’s Brief at 7).


[4]   After an unsuccessful petition for change of placement, Neal filed a motion for

      modification of placement on April 28, 2014. Thereafter, on October 21, 2014,

      Neal filed a motion to correct erroneous sentence. On October 27, 2014, the

      trial court issued an order denying the motion to correct erroneous sentence

      and, with respect to the motion for modification of placement, indicated that it

      would request a DOC progress report before further addressing the motion.1

      Neal appeals from the denial of his motion to correct erroneous sentence.


                                             Discussion & Decision


[5]   Pro se litigants are held to the same standard as trained counsel and are

      required to follow procedural rules. Hollen v. State, 994 N.E.2d 1166, 1169 (Ind.

      Ct. App. 2013). Specifically, an appellant must present arguments on appeal

      that are supported by cogent reasoning and citations to proper authorities,

      statutes, and relevant portions of the Record on Appeal. Ind. Appellate Rule

      46(A)(8)(a). Failure to meet this requirement results in waiver. See Hollen, 994
N.E.2d at 1169.


[6]   Neal lists six issues for review but then addresses only one or two in his

      summary of argument section. Throughout his brief, Neal cites no authority




      1
        At some point during his pro se filings with the trial court, Neal filed an unsuccessful habeas corpus petition
      in federal court. On January 27, 2015, the trial court issued an order declining to consider the pending
      motion for modification of placement until the appeal regarding the legality of Neal’s sentence is complete.

      Court of Appeals of Indiana | Memorandum Decision 71A05-1411-CR-559 | October 15, 2015               Page 3 of 5
      and provides no citation to the record. The entirety of his argument section is

      as follows:


               The District Court cannot add additional 6 years to the defendant
               [sic] sentence and make it exessive [sic]. The statue [sic] of a
               class B, Felony is 6 to 20 years. By adding additional 6 years to
               the defendant sentence it makes his sentence a 22 year sentence.
               Which the defendant would have to do 6 years on his 12 year
               plea-agreement and 16 years probation when release [sic] from
               incarceration.


               The courts cannot take away or deny the defendant purposeful
               incarceration after he was sentence [sic] to a program and
               completed that was ordered by the courts.


               If all Legal documents are reveiwed [sic] it will show that the
               district court Erred on factual issues[.] This court is enable [sic]
               to conclude that substantial claim is presented and that there are
               disputed issues of material fact in this Brief.


      Appellant’s Brief at 5. Because Neal has wholly failed to put forth a cogent

      argument supported by authority and citations to the record, we conclude that

      his appellate arguments are waived.


[7]   Waiver notwithstanding, we observe that the trial court properly denied the

      motion to correct erroneous sentence.2 While suspended sentences are




      2
       Such a motion “may only be used to correct sentencing errors that are clear from the face of the judgment
      imposing the sentence in light of the statutory authority.” Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004).
      Accordingly, claims that require consideration of matters outside the face of the sentencing judgment may
      not be addressed via this type of motion. To the extent Neal’s arguments are based on his motion for
      modification of placement, we observe that any ruling on that motion is not before us for review.

      Court of Appeals of Indiana | Memorandum Decision 71A05-1411-CR-559 | October 15, 2015              Page 4 of 5
      traditionally served outside the confines of prison, “[t]he law is clear that a trial

      court may suspend a sentence, place a defendant on probation, and then order a

      term of imprisonment as a condition of probation.” Sutton v. State, 562 N.E.2d
1310, 1313 (Ind. Ct. App. 1990), trans. denied, cert. denied, 502 U.S. 987 (1991).

      See also Ind. Code § 35–38–2–2.3(c) (“[a]s a condition of probation, the court

      may require that the person serve a term of imprisonment in an appropriate

      facility at the time or interval (consecutive or intermittent) within the period of

      probation the court determines”); Strowmatt v. State, 779 N.E.2d 971, 976-77

      (Ind. Ct. App. 2002) (upholding a similar sentence as authorized by I.C. § 35–

      38–2–2.3).


[8]   Judgment affirmed.


[9]   Riley, J., and Brown, J., concur




      Court of Appeals of Indiana | Memorandum Decision 71A05-1411-CR-559 | October 15, 2015   Page 5 of 5